Citation Nr: 0909915	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO. 07-24 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether clear and unmistakable error (CUE) was made in the 
rating decision of May 8, 1973 that denied service connection 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from October 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. In a May 1973 rating decision, the RO denied the Veteran's 
claim for service connection for a low back disability. The 
Veteran was notified of the decision in May 1973 but did not 
file a timely appeal.

2. In its May 1973 rating decision, the RO had before it the 
correct facts, as they were then known; and did not ignore or 
incorrectly apply the applicable statutory and regulatory 
provisions existing at the time. 


CONCLUSIONS OF LAW

1. The May 1973 rating decision that denied service 
connection for a low back disability is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2008).

2. Clear and unmistakable error in the May 1973 rating 
decision has not been established. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2008), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. However, the VCAA does not apply to claims of 
clear and unmistakable error (CUE). See Parker v. Principi, 
15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001). See also 38 C.F.R. § 20.1411 (2008) 
(obligations imposed by other statutes listed are not 
applicable to motions to revise or reverse Board decisions). 
Thus, the Board will adjudicate the motion without further 
VCAA discussion. In any event, because the application of the 
law to the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary. 
See Mason v. Principi, 16 Vet. App. 129 (2002).


Analysis

Essentially, the Veteran argues that the May 1973 rating 
decision which denied his application of service connection 
for a back disorder contains CUE because (1) he did not 
receive notice of the rating decision; (2) the evidence of 
record in May 1973 showed that the pre-existing back disorder 
was aggravated by service, and; (3) a VA medical report dated 
in July 2005, should be considered dispositive of the 
question of such aggravation. 

Having carefully considered the Veteran's contentions, the 
Board finds them to be without merit and the appeal will be 
denied. 

The Veteran filed a claim for a low back disability that was 
denied by the RO in May 1973. In a February 2009 document, 
the Veteran alleges that he did not receive a copy of this 
rating decision notifying him that his claim had been denied. 

The Court of Appeals for Veterans Claims has ruled that there 
is a "presumption of administrative regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties - including insofar as 
mailing notices, etc. To rebut this presumption, there must 
be "clear evidence" to the contrary that either VA's regular 
mailing practices were not regular or they were not followed. 
More precisely, in order to rebut this presumption the 
Veteran must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses to contact him. See, e.g., Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 214 
(2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

Although Privacy Act concerns limit the Board's full 
disclosure of certain particulars, the Board notes that in 
his March 1973 application for service connection, the 
Veteran provided a return address numbered 1112 - the same 
address the Veteran specified when he reported for an April 
1973 VA examination. The record indicates that the May 1973 
rating decision was forwarded to the same address, and there 
is no indication from the record that the rating decision was 
returned as undeliverable or that the rating decision was 
sent to the wrong address. It is therefore presumed that 
timely notice of the May 1973 rating decision was sent to the 
Veteran at his then-current address of record.

The May 1973 claim was denied by the RO because it found that 
the Veteran had a pre-existing back disability that was not 
aggravated during active duty service. The Veteran now 
contends that it was clear and unmistakable error (CUE) for 
VA to determine that his pre-existing back disability had not 
been aggravated during service. 

The RO previously determined in a May 1973 decision that 
service connection for a low back disability was not 
warranted. Specifically, the RO found that the Veteran had a 
low back disability prior to service which was not aggravated 
during service. Subsequently, in a January 2005 decision, the 
Board reopened the Veteran's claim for a low back disability 
and in an October 2005 rating decision, the RO granted 
service connection on the basis that the Veteran's low back 
disability was aggravated during active duty service. The RO 
established an effective date of September 26, 2003, the date 
of receipt of the claim to reopen. 38 U.S.C.A. § 5110(i); 38 
C.F.R. §§ 3.400(q)(2), 3.400(r).

The Veteran has asserted CUE in the May 1973 rating decision 
by arguing that the RO erroneously analyzed the facts of the 
case when it found that the Veteran had a pre-existing back 
disability which was not aggravated by service. In essence, 
the Veteran alleges that the RO did not accurately weigh the 
evidence correctly. He believes the evidence was clear in 
showing that his pre-existing low back injury was aggravated 
during active duty service. 

The Veteran argues that if the RO had determined in the May 
1973 rating decision that the Veteran's low back disability 
was aggravated during service, the result of the decision 
would have been manifestly different (it would have been a 
grant of service connection) and would have resulted in an 
earlier effective date for his low back disability. The 
Board, however, finds that no clear and unmistakable error in 
the May 1973 rating decision.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error. 38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record. Damrel, at 245. To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error. It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable. 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44. Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991). A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE. 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error. Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different. Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE. Where a claimant fails 
to reasonably raise a CUE claim as set forth above, there is 
no requirement to address the merits of the issue. Fugo, 6 
Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  

In the May 1973 rating decision, the RO found that the 
Veteran had a history of congenital bone anomaly of low back 
(unilateral sacralization of last lumbar segment) and an 
injury to the back in an April 1967 auto accident as well as 
treatment by a private physician for recurrent low back pain 
prior to service. The RO noted that in service, beginning in 
November 1968, the Veteran had complaints of back pain and 
was placed on permanent L3 profile, but there was no injury 
noted in service and no aggravation of the condition which 
existed prior to service.

In light of the above discussion, it is clear that the RO 
properly considered all the pertinent evidence before it in 
May 1973, including the service treatment records (STRs) 
showing complaints of back pain in service and a permanent L3 
profile. The RO considered the pre-service evidence, the in-
service complaints, and the permanent profile, and determined 
that there was no aggravation of the Veteran's pre-existing 
low back disability. Thus, the correct facts, as they were 
known at the time, were before the RO, and were considered by 
the RO. 

The Veteran argues that the RO should have considered the 
same evidence and reached a different conclusion, i.e., that 
the pre-existing disability was aggravated during service. 
However, the Veteran's disagreement with the RO's 
interpretation of the medical evidence of record in May 1973 
constitutes a mere disagreement with how the RO evaluated or 
weighed the facts, and is therefore inadequate for a finding 
of CUE. 

The record contains a July 2005 VA examination report which 
reflects that the examiner opined that the Veteran's low back 
disability "clearly and unmistakably" increased in severity 
during service. Review for clear and unmistakable error in a 
prior Board decision must be based on the record that existed 
when that decision was made; however, and subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision. 38 C.F.R. § 
20.1403(b)(1); Porter, 5 Vet. App. at 235-36. 

In a February 2009 document, through his representative, the 
Veteran argues that because the July 2005 VA examiner used 
the language "clearly and unmistakably" in his examination 
report, VA is bound to find that there was "clear and 
unmistakable error" in the May 1973 RO decision. The 
Veteran's contention is without legal merit. 

Although the January 2004 VA examiner uses this terminology, 
it does not by law equate to a finding of clear and 
unmistakable error, as defined by VA regulations, in the May 
1973 rating decision which did not find aggravation during 
service as a finding of CUE is a legal finding of a specific 
type of error. The May 1973 decision, which reached a 
different conclusion based on its interpretation of the 
evidence, was adequately supported by the evidence then of 
record and was not undebatably erroneous.

It is well-settled law that in order for a clear and 
unmistakable challenge to succeed, the party seeking revision 
must demonstrate that the law applicable at the time of the 
challenged decision was not properly applied. See, e.g., 
Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 
19 Vet. App. 36 (2005):  (Because the law prior to the 
enactment of the Veterans' Benefits Amendments of 1989 did 
not require the RO to set forth in detail the factual bases 
for its decisions; nor provide in depth discussion of 
applicable law, the failure to do so was not clear and 
unmistakable legal error at the time of such decisions, and 
the rating board was presumed to have made the requisite 
findings under a presumption of validity); Palmer v. 
Nicholson, 21 Vet. App. (2007) (Holding that letters 
submitted after issuance of the challenged rating decision 
did not constitute valid notices of disagreement, under the 
law in effect at the time of the challenged rating decision; 
where desire for appellate review not expressed). 

At the time of the May 1973 rating decision, applicable VA 
law provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service. 38 U.S.C. § 310 [now codified 
at 38 U.S.C.A. § 1110] (1976). For the purpose of section 310 
of this title, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C. § 311 [now codified at 38 U.S.C. § 1111] 
(1976).

Notably, however, the VA regulation at that time that 
interpreted 38 U.S.C. § 311 only provided that the Veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 C.F.R. § 3.304(b) (1976). There was 
no specific mention in this regulation that to rebut the 
presumption of soundness clear and unmistakable evidence of 
no aggravation was also necessary.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 353 [now codified at 38 U.S.C.A. § 1153] (1976); 
38 C.F.R. § 3.306 (1976). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. Id.

In applying the previous law and regulation to the facts in 
May 1973, the RO found that the presumption of soundness was 
rebutted since there was clear and unmistakable evidence that 
the Veteran's low back disability preexisted service. The RO 
also found that this preexisting disability was not 
aggravated by service.

Inasmuch as the Veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
May 1973 rating decision, as contended, has not been 
established. See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 
43-44; Russell, 3 Vet. App. 313-314.



ORDER

There was no clear and unmistakable error (CUE) made in the 
rating decision of May 8, 1973 that denied service connection 
for a low back disability.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


